DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 22, 2022, has been entered.
 
Claims 1-24 are pending in this office action and presented for examination. Claims 3-4, 11-12, and 19-20 are newly amended by the response received July 22, 2022. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “prevents the branch predictor from predicting the target instruction of the indirect branch instruction for the first logical core based on software executed in a less privileged predictor mode by any of the at least one logical core” in lines 8-11. However, it is indefinite as to whether a) based on software executed in a less privileged predictor mode by any of the at least one logical core, the branch predictor is prevented from predicting the target instruction of the indirect branch instruction for the first logical core (such that no branch prediction is performed for the indirect branch instruction), or b) predicting the target instruction of the indirect branch instruction for the first logical core based on software executed in a less privileged predictor mode by any of the at least one logical core is prevented (but predicting the target instruction based on some other consideration is not prevented).
Claims 2-8 are rejected for failing to alleviate the rejection of claim 1 above. Note that claims 2-4 and 7-8 recite further language of analogous grammatical construction that is also indefinite for analogous reasons. 

Claim 9 recites the limitation “prevent a branch predictor of the processor from predicting a target instruction of an indirect branch instruction for the first logical core based on software executed in the less privileged predictor mode by any of the at least one logical core” in lines 6-8. However, it is indefinite as to whether a) based on software executed in a less privileged predictor mode by any of the at least one logical core, the branch predictor is prevented from predicting the target instruction of the indirect branch instruction for the first logical core (such that no branch prediction is performed for the indirect branch instruction), or b) predicting the target instruction of the indirect branch instruction for the first logical core based on software executed in a less privileged predictor mode by any of the at least one logical core is prevented (but predicting the target instruction based on some other consideration is not prevented).
Claims 10-16 are rejected for failing to alleviate the rejection of claim 9 above. Note that claims 10-12 and 15-16 recite further language of analogous grammatical construction that is also indefinite for analogous reasons. 

Claim 17 recites the limitation “prevent a branch predictor of the processor from predicting a target instruction of an indirect branch instruction for the first logical core based on software executed in the less privileged predictor mode by any of the at least one logical core” in lines 7-9. However, it is indefinite as to whether a) based on software executed in a less privileged predictor mode by any of the at least one logical core, the branch predictor is prevented from predicting the target instruction of the indirect branch instruction for the first logical core (such that no branch prediction is performed for the indirect branch instruction), or b) predicting the target instruction of the indirect branch instruction for the first logical core based on software executed in a less privileged predictor mode by any of the at least one logical core is prevented (but predicting the target instruction based on some other consideration is not prevented).
Claims 18-24 are rejected for failing to alleviate the rejection of claim 17 above. Note that claims 18-20 and 23-24 recite further language of analogous grammatical construction that is also indefinite for analogous reasons. 

Allowable Subject Matter
Claims 1-24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter. Bonzini is the closest prior art reference — see the prior art rejection set forth in the office action dated August 9, 2021, for its relevance. However, Bonzini, alone or in combination with other prior art references (e.g., Valles, used in the aforementioned prior art rejection, as well as the references cited in the pertinent prior art section across pages 42-43 of the office action dated August 5, 2020), fails to disclose or render obvious the limitations noted in the allowable subject matter section (paragraph 15) of the office action dated February 22, 2022, in the context of and in combination with the respective remaining independent claim limitations. 

Response to Arguments
Applicant on page 9 argues: ‘For the currently pending claims in this application (but not necessarily any continuation application), the intention is interpretation "b)". The Applicant thus submits that these claims are definite.’
However, while the Applicant’s intention may be interpretation “b)”, Examiner submits that the claim language as currently recited remains indefinite, as the claims have not been amended to clarify that interpretation “b)” is intended. One potential amendment, to use claim 1 as an example, might be to recite something akin to “prevents the branch predictor from predicting, based on software executed in a less privileged predictor mode by any of the at least one logical core, the target instruction of the indirect branch instruction for the first logical core” instead of “prevents the branch predictor from predicting the target instruction of the indirect branch instruction for the first logical core based on software executed in a less privileged predictor mode by any of the at least one logical core”. Analogous changes to the other independent claims and the specified dependent claims that recite further language of analogous grammatical construction may all overcome their respective rejections. 

Applicant on page 9 argues: “Although the Applicant disagrees with the antecedent basis rejections, Applicant has amended claims 3, 4, 11, 12, 19, and 20 merely in the interest of compact prosecution.”
In view of the aforementioned amendments, the associated previously presented antecedent basis rejections are withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314. The examiner can normally be reached Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH E VICARY/            Primary Examiner, Art Unit 2182